On Application for Rehearing.
MONROE, J.
The attention of the court
has been called to the fact that the decree which has -been handed down fails to credit plaintiff in injunction with the $5,000 paid December 20, 1904, on account of the note sued on by defendants in injunction. The credit would, of course, have been allowed if the attention of the court had been called to the matter, but plaintiff in injunction brought his suit upon the theory that the whole of the original debt of $15,000 had been paid, and it was argued upon that theory, orally and by brief, in this court, and it never occurred to counsel upon either side, until the case had been decided, to suggest that, in any event, the credit of $5,000 should be allowed. The *795necessity for allowing the credit was, therefore, overlooked by the court as it had been by the counsel, and the omission will now be supplied:
It is, therefore, ordered, adjudged, and decreed that the judgment heretofore rendered by this court be set aside, and that the judgment appealed from be now so amended as to make perpetual the injunction sued out by plaintiff herein to the extent of restricting the seizure under the writ enjoined to the enforcement of the claim of the plaintiffs in the seizure, subject to a credit of $5,000, as of date December 20, 1904, with interest at the rate of 8 per cent, per annum from that date, and otherwise dissolving said injunction, and maintaining in full force and effect the writ of seizure and sale as issued in the suit of Charles Godchaux et al. v. Ivy I. Davis, No. 1,103 of the civil docket of the district court. It is further adjudged arid decreed that defendants in injunction pay all costs incurred in the district court, and that plaintiff in injunction, appellee herein, pay the costs of the appeal.
Rehearing refused.